As filed with the Securities and Exchange Commission on August 5, 2011 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 Registration Statement Under the Securities Act of 1933 EDISON INTERNATIONAL (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization) 95-4137452 (I.R.S. Employer Identification No.) 2244 Walnut Grove Avenue (P.O. Box 976)91770 Rosemead, California (Zip Code) (Address of Principal Executive Offices) EDISON INTERNATIONAL 2 (Full title of the Plan) Michael A. Henry Senior Attorney 2244 Walnut Grove Avenue (P.O. Box 976) Rosemead, California 91770 (Name and address of agent for service) (626) 302-4328 (Telephone number, including area code, of agent for service) CALCULATION OF REGISTRATION FEE Title of securities to be registered(1) Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee Common Stock, no par value 28,000,000 shs. In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers additional securities to be offered or issued in connection with the terms of the Edison International 2007 Performance Incentive Plan (the “Plan”), providing for proportionate adjustment of the amount of securities being offered or issued in the event of stock splits or other transactions specified in the Plan. Estimated pursuant to Rules 457(c) and 457(h), solely for the purpose of calculating the registration fee, on the basis of the average of the high and low prices of Edison International common stock reported in the consolidated reporting system as ofAugust 4, 2011. EXPLANATORY NOTE In accordance with General Instruction E of FormS-8, Edison International (the "Registrant") is registering additional shares of common stock pursuant to the Edison International 2007 Performance Incentive Plan (the "Plan").The Registrant currently has an effective registration statement filed on FormS-8 relating to the Plan which registered securities of the same class as those being registered herewith filed with the Securities and Exchange Commission on August 12, 2009.The Registrant incorporates by reference that registration statement on FormS-8 (File No.333-161284), which is made a part hereof. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits See Exhibit index. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Rosemead, State of California, on the 5th day of August, 2011. EDISON INTERNATIONAL By /s/ Mark C. Clarke Mark C. Clarke Vice President and Controller Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. SignatureTitleDate Principal Executive Officer: Theodore F. Craver, Jr.*Chairman of the Board, President, Chief Executive Officer and Director August 5, 2011 Principal Financial Officer: W. James Scilacci*Executive Vice President, Chief Financial Officer, and Treasurer August 5, 2011 Controller or Principal Accounting Officer: By/s/ Mark C. Clarke Mark C. ClarkeVice President and Controller August 5, 2011 Board of Directors: Jagjeet S. Bindra*DirectorAugust 5, 2011 Vanessa C.L. Chang*DirectorAugust 5, 2011 France A. Córdova*DirectorAugust 5, 2011 Charles B. Curtis*DirectorAugust 5, 2011 Bradford M. Freeman*DirectorAugust 5, 2011 Luis G. Nogales*DirectorAugust 5, 2011 Ronald L. Olson*DirectorAugust 5, 2011 James M. Rosser*DirectorAugust 5, 2011 Richard T. Schlosberg, III* DirectorAugust 5, 2011 Thomas C. Sutton* DirectorAugust 5, 2011 Brett White*DirectorAugust 5, 2011 *By/s/ Michael A. Henry (Michael A. Henry, Attorney-in-Fact) 3 EXHIBIT INDEX Exhibit Number Description Restated Articles of Incorporation of Edison International dated December 19, 2006 (File No. 1-9936 filed as Exhibit 3.1 to Form 10-K for the year ended December 31, 2006)* Amended Bylaws of Edison International as adopted by the Board of Directors effective October28, 2010 (File No. 1-9936, filed as Exhibit 3.1 to Form 8-K dated November3, 2010)* 5 Opinion of Counsel Consent of Counsel (included in Exhibit 5) Consent of PricewaterhouseCoopers LLP 24 Power of Attorney * Incorporated by reference pursuant to Rule 411(c) under the Securities Act of 1933. 4
